Citation Nr: 0419036	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  00-18 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of pneumonia, 
to include a heart condition with an associated lung 
disorder, but not to include hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1957.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied a claim of entitlement 
to service connection for loss of strength of heart and 
lungs.

The case was previously before the Board in May 2001, at 
which time, the issue on appeal was recharacterized as 
whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for residuals of pneumonia.  The claim was 
reopened, and it was Remanded to obtain additional evidence 
and to afford the veteran a comprehensive medical 
examination.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran submitted additional argument together with 
evidence, some of which may be new, that was received by the 
Board on June 17, 2004 to be considered "[i]n accordance 
with the provisions of 38 C.F.R. § 20.1304."  Such language 
does not constitute a waiver of RO consideration.  Moreover, 
the United States Court of Appeals for the Federal Circuit, 
in Disabled American Veterans, et. al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) held that 38 
C.F.R. § 19.9(a)(2) was invalid because, in conjunction with 
the amended rule codified at 38 C.F.R. § 20.1304, it allowed 
the Board to consider additional evidence without having to 
remand the case to the RO for initial consideration and 
without having to obtain the appellant's waiver of the right 
to initial consideration of the evidence by the RO.  
Therefore, since the recently received evidence was not 
considered by the RO and the veteran has not waived such 
consideration, in accordance with prevailing law, a remand is 
in order.  The RO should consider the evidence presented and 
issue a supplemental statement of the case (SSOC) addressing 
the evidence.

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development: 

The RO should review the record, 
including the newly obtained evidence 
received by the Board in June 2004.  If 
any additional development is deemed 
warranted in light of the newly received 
evidence that development should be 
accomplished.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished a 
SSOC that includes consideration of the 
evidence and argument submitted in June 
2004 and given the opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




